DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to examine the claims of both groups at the same time.  This argument is somewhat conclusive in nature, and fails to detail any specific reasons as to what the traversal is based upon.  This is not found persuasive because it remains the position of the Office that the groups are distinct since the modes of operations set forth in each group are mutually exclusive, although common subject matter is claimed in both groups.  Specifically, group II could utilize sensors other that strain gage sensors to sense various parameters of the shroud, such as proximity sensors for example.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2022.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 8 is identical to claim 7, and should be amended or canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0256184 to Shelton, IV et al.
U.S. Patent Application Publication 2016/0256184 to Shelton, IV et al. discloses a surgical instrument 15000 comprising an end effector 300 rotatable relative to shaft 260 and including movable jaws 302, 306, firing system 220, 230 and associated method for controlling the instrument comprising operating a drive system 15030 driven by an electric motor 15010 and a motor control circuit 15046; sensing strain within the surgical instrument via a strain gage circuit 15050 in communication with the motor control circuit (Note: Figs. 132 & 133, and paragraphs [0655]-[0659]); and changing the speed of the electric motor via the motor control circuit 15046 based on input from the strain gage circuit, via controller 15040, 15047, 15080 (Note: paragraph [0667]) to a desired speed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0256184 to Shelton, IV et al. in view of U.S. Patent 8,893,946 to Boudreaux et al.
U.S. Patent Application Publication 2016/0256184 to Shelton, IV et al. lacks the strain gage mounted to a shroud and handle.  U.S. Patent 8,893,946 to Boudreaux et al. discloses a similar instrument and associated method of operating comprising a strain gage 900 mounted on a shroud 630 and handle assembly 702 (Note: Figs. 12 & 13, and paragraph [0055] & [0058]).  In view of the teachings of U.S. Patent 8,893,946 to Boudreaux et al., it would have been obvious to one skilled in the art to mount the strain gage sensor on components of a shroud or handle assembly of the instrument of U.S. Patent Application Publication 2016/0256184 to Shelton, IV et al. in order to accurately attain gripping strain associated with clamping pressure on tissue directly from the hand of the surgeon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731